17 N.Y.3d 779 (2011)
952 N.E.2d 1075
929 N.Y.S.2d 81
2011 NY Slip Op 5546
REZPLEX, L.L.C., Respondent,
v.
NEW YORK CITY DEPARTMENT OF HOUSING PRESERVATION AND DEVELOPMENT et al., Appellants.
No. 214 SSM 23
Court of Appeals of New York.
Decided June 28, 2011.
*780 Michael A. Cardozo, Corporation Counsel, New York City (Larry A. Sonnenshein of counsel), for appellants.
Goodman & Leopold, L.L.P., New York City (Howard B. Leopold of counsel), for respondent.
Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur in memorandum.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs, and its certified question answered in the affirmative.
Petitioner's nonownership of the property where the City repaired a collapsing retaining wall was adequately raised in petitioner's December 11, 2001 protest, which stated: "We are not aware of any emergency repair done at [petitioner's] premises." Thus we need not decide whether the issue was one that could be raised for the first time after the administrative ruling.
*781 On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, etc.